 Exhibit 10.1

 

Guaranty Federal BancShares, inc.
2015 EQUITY PLAN


 

 

1.

Purposes

 

The purposes of the Guaranty Federal Bancshares, Inc. 2015 Equity Plan (the
“Plan”) are to (a) promote the long-term success of Guaranty Federal Bancshares,
Inc. and to increase stockholder value by providing Eligible Employees and
Directors with incentives to contribute to the long-term growth and
profitability of the Company and (b) assist the Company in attracting, retaining
and motivating highly qualified individuals.

 

No new awards will be made under the Guaranty Federal Bancshares, Inc. 2010
Equity Plan (the “Prior Plan”) on or after the effective date of this Plan, and
the Prior Plan shall remain in effect only so long as awards made under the
Prior Plan remain outstanding.

 

 

2.

Definitions

 

For purposes of the Plan, the following terms shall be defined as follows:

 

"Award" means an award made pursuant to the terms of the Plan to an Eligible
Individual in the form of Stock Options, Stock Appreciation Rights, Stock
Awards, Restricted Stock, Performance Units or Other Awards.

 

"Award Document" means an award agreement approved in accordance with Section 3
which sets forth the terms and conditions of the Award to the Participant. An
Award Document may be in the form of (i) an agreement between the Company which
is executed by an officer on behalf of the Company and is signed by the
Participant or (ii) a certificate issued by the Company which is executed by an
officer on behalf of the Company but does not require the signature of the
Participant.

 

"Board" means the Board of Directors of the Company.

 

"Cause" means the termination of Employee's employment as a result of: (i) an
act or acts of dishonesty undertaken by such Employee and intended to result in
gain or personal enrichment of the Employee, (ii) persistent failure to perform
the duties and obligations of such Employee which is not remedied in a
reasonable period of time after receipt of written notice from Employer,
(iii) taking unnecessary and excessive risks that threaten the value of the
financial institution, (iv) violation of confidentiality or proprietary
information obligations to or agreements entered into with the Employer,
(v) use, sale or distribution of illegal drugs on the Employer's premises,
(vi) threatening, intimidating or coercing or harassing fellow employees, or
(vii) the conviction of such Employee of a felony.

 

"Change in Control" means and includes each of the following:

 

(i) A transaction or series of transactions (other than an offering of Common
Stock to the general public through a registration statement filed with the
Securities and Exchange Commission) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries, or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than fifty percent (50%) of the
total combined voting power of the Company’s securities outstanding immediately
after such acquisition; or

 

 

 
 

--------------------------------------------------------------------------------

 

 

(ii) The date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

 

(iii) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of a
merger, consolidation, reorganization, or business combination; a sale or other
disposition of all or substantially all of the Company’s assets; the acquisition
of assets or stock of another entity, in each case other than a transaction (x)
which results in the Company’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of the Company or the person that, as a
result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least 50% of the
combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction, and (y) after which no person or group
beneficially owns voting securities representing 50% or more of the combined
voting power of the Successor Entity; provided, however, that no person or group
shall be treated for purposes of this section as beneficially owning 50% or more
of combined voting power of the Successor Entity solely as a result of the
voting power held in the Company prior to the consummation of the transaction.

 

"Code" means the Internal Revenue Code of 1986, as amended, and the applicable
rulings and regulations (including any proposed regulations) thereunder.

 

"Committee" means the compensation committee of the Board, any successor
committee thereto or any other committee appointed from time to time by the
Board to administer the Plan. The Committee shall consist of at least two
independent Board members and shall serve at the pleasure of the Board.

 

"Common Stock" means the common stock, par value $0.10 per share, of the
Company. In the event the Company has more than one class of Common Stock, the
class of Common Stock shall be as designated in the Award Document.

 

"Company" means Guaranty Federal Bancshares, Inc., a Delaware corporation.

 

“Director” means any individual who is a member of the Board but is not an
Employee.

 

"Eligible Individuals" means Employees and Directors.

 

"Employee" means any person employed by the Company or any Subsidiary. A
Participant shall not cease to be an Employee in the case of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, any Subsidiary, or any successor. For purposes
of Incentive Stock Options, no such leave may exceed ninety (90) days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, three months after such ninety (90) day leave, any Incentive
Stock Option held by the Participant shall cease to be treated as an Incentive
Stock Option and shall be treated for tax purposes as a Nonqualified Stock
Option. Neither service as a director nor payment of a director's fee by the
Company or a Subsidiary shall be sufficient to constitute "employment" by the
Company or a Subsidiary.

 

 

 
 

--------------------------------------------------------------------------------

 

 

"Employer" means the Company or a Subsidiary, as applicable, that employs the
particular Employee.

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
applicable rulings and regulations thereunder.

 

"Fair Market Value" means, with respect to a share of Common Stock as of the
relevant date of determination, an amount equal to the closing price per share
of Common Stock on the NASDAQ Global Market or other NASDAQ market and any
successor thereto (or on any national securities exchange) on that date or, if
no closing price is reported for that date, the closing price on the next
preceding date for which a closing price was reported. If shares of Common Stock
are no longer traded on the NASDAQ Global Market or other NASDAQ market and any
successor thereto (or on any national securities exchange), but are traded
over-the-counter (including on the Over-the-Counter Bulletin Board), then the
Fair Market Value shall be the mean between the last reported bid and asked
prices quoted for such date by the principal automated inter-dealer quotation
system on which such Common Stock is quoted or, if Common Stock is not quoted on
any such system, by the “Pink Sheets” published by the National Quotation
Bureau, or through any successor system. If there are no reported bid or asked
prices for the Common Stock on the date of determination, then the Fair Market
Value shall be the mean between the last reported bid and asked prices on the
last preceding date for which such bid and asked prices exist. If, on the
particular date, the Common Stock is neither listed nor admitted to trading on
the NASDAQ Global Market or other NASDAQ market and any successor thereto, any
national securities exchange, or over-the-counter, then the Fair Market Value
shall be determined by the Committee in good faith on such basis and taking into
account such factors as the Committee shall deem appropriate. Notwithstanding
the foregoing, the definition of “Fair Market Value” shall be determined in a
manner consistent with Section 409A, as necessary to avoid violation of or the
application of Section 409A to any Award made under the Plan.

 

"Good Reason" for voluntary resignation in connection with a Change in Control
means (i) a material adverse change in Employee’s duties or responsibilities as
of the Change in Control (or as the same may be increased from time to time
thereafter); provided, however, that Good Reason shall not be deemed to occur
upon a change in Employee’s reporting structure, upon a change in Employee’s
duties or responsibilities that is a result of the Company no longer being a
publicly traded entity and does not involve any other event set forth in this
paragraph, or upon a change in Employee’s duties or responsibilities that is
part of an across-the-board change in duties or responsibilities of employees at
Employee’s level; (ii) any material reduction in Employee’s annual base salary
in effect as of the Change in Control (or as the same may be increased from time
to time thereafter); provided, however, that Good Reason shall not include such
a reduction of less than 10% that is part of an across-the-board reduction
applicable to employees at Employee’s level; or (iii) without the Employee's
express written consent, the Employer requires the Employee to change the
location of his or her job or office, so that he or she will be based at a
location more than fifty (50) miles from the location of his or her job or
office immediately prior to the Change in Control. Notwithstanding the
foregoing, Employee must provide notice of termination of employment to the
Company within 90 days of Employee’s knowledge of an event constituting Good
Reason or such event shall not constitute Good Reason under this Plan. The
Company shall have a period of 30 days to cure any such event without triggering
the obligations under this Plan.

 

"Incentive Stock Option" means a Stock Option which is an "incentive stock
option" within the meaning of Section 422 of the Code and designated by the
Committee as an Incentive Stock Option in an Award Document.

 

 

 
 

--------------------------------------------------------------------------------

 

 

"Nonqualified Stock Option" means a Stock Option which is not an Incentive Stock
Option.

 

"Other Award" means any other form of award authorized under Section 13 of the
Plan.

 

"Participant" means an Eligible Individual to whom an Award has been granted
under the Plan.

 

"Performance Unit" means a performance unit granted to an Eligible Individual
pursuant to Section 12 hereof which is subject to performance criteria.

 

"Plan" means this Guaranty Federal Bancshares, Inc. 2015 Equity Plan.

 

“Prior Plan” means the Guaranty Federal Bancshares, Inc. 2010 Equity Plan.

 

"Restricted Stock" means Common Stock granted to an Eligible Individual pursuant
to Section 11 hereof which is subject to restrictions.

 

"Retirement" means age 65 or over age 55 with twenty years of service. 

 

"Stock Appreciation Right" means a right to receive all or some portion of the
appreciation on shares of Common Stock granted to an Eligible Individual
pursuant to Section 9 hereof.

 

"Stock Award" means a share of Common Stock granted to an Eligible Individual
for no consideration other than the provision of services or offer for sale to
an Eligible Individual at a purchase price determined by the Committee, in
either case pursuant to Section 10 hereof.

 

"Stock Option" means an Award to purchase shares of Common Stock granted to an
Eligible Individual pursuant to Section 8 hereof.

 

"Subsidiary" means a "subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

"Substitute Award" means an Award granted upon assumption of, or in substitution
for, outstanding awards previously granted by a company or other entity in
connection with a corporate transaction, such as a merger, combination,
consolidation or acquisition of property or stock.

 

 

3.

Administration of the Plan

 

a.     Power and Authority of the Committee.    The Plan shall be administered
by the Committee, which shall have full power and authority, subject to the
express provisions hereof:

 

i.     to select Participants from among Eligible Individuals;

 

ii.     to make Awards in accordance with the Plan;

 

iii.     to determine the number of shares of Common Stock subject to each Award
or the cash amount payable in connection with an Award;

 

iv.     to determine the terms and conditions of each Award, including, without
limitation, those related to vesting, forfeiture, payment and exercisability,
and the effect, if any, of the termination of a Participant's status as an
Employee or Director of the Company or a Subsidiary, and including the authority
to issue new Awards in exchange for the surrender and cancellation of any or all
outstanding Awards, to amend the terms and conditions of an Award after the
granting thereof to a Participant in a manner that is not, without the consent
of the Participant, prejudicial to the rights of such Participant in such Award
and to extend the period in which to exercise a Stock Option or to accelerate
vesting.

 

 

 
 

--------------------------------------------------------------------------------

 

 

v.     to specify and approve the provisions of the Award Documents delivered to
Participants in connection with their Awards;

 

vi.     to construe and interpret any Award Document delivered under the Plan;

 

vii.     to prescribe, amend and rescind rules and procedures relating to the
Plan;

 

viii.     subject to the provisions of the Plan and subject to such additional
limitations and restrictions as the Committee may impose, to delegate to one or
more officers of the Company some or all of its authority under the Plan;

 

ix.     to employ such legal counsel, independent auditors and consultants as it
deems desirable for the administration of the Plan and to rely upon any opinion
or computation received therefrom; and

 

x.     to make all other determinations and to formulate such procedures as may
be necessary or advisable for the administration of the Plan.

 

b.     Plan Construction and Interpretation.    The Committee shall have full
power and authority, subject to the express provisions hereof, to construe and
interpret the Plan.

 

c.     Determinations of Committee Final and Binding.    All determinations by
the Committee in carrying out and administering the Plan and in construing and
interpreting the Plan shall be final, binding and conclusive for all purposes
and upon all persons interested herein.

 

d.     Delegation of Authority.    The Committee may, but need not, from time to
time delegate some or all of its authority under the Plan to an administrator
consisting of one or more members of the Committee or of one or more officers of
the Company; provided, however, that the Committee may not delegate its
authority (i) to make Awards to Eligible Individuals who are officers of the
Company who are delegated authority by the Committee hereunder, or (ii) under
Sections 3(b) and 16 of the Plan. Any delegation hereunder shall be subject to
the restrictions and limits that the Committee specifies at the time of such
delegation or thereafter. Nothing in the Plan shall be construed as obligating
the Committee to delegate authority to an administrator, and the Committee may
at any time rescind the authority delegated to an administrator appointed
hereunder or appoint a new administrator. At all times, the administrator
appointed under this Section 3(d) shall serve in such capacity at the pleasure
of the Committee. Any action undertaken by the administrator in accordance with
the Committee's delegation of authority shall have the same force and effect as
if undertaken directly by the Committee, and any reference in the Plan to the
Committee shall, to the extent consistent with the terms and limitations of such
delegation, be deemed to include a reference to the administrator.

 

e.     Liability of Committee.    No member of the Committee shall be liable for
any action nor determination made in good faith, and the members of the
Committee shall be entitled to indemnification and reimbursement in the manner
provided in the Company's certificate of incorporation as it may be amended from
time to time. In the performance of its responsibilities with respect to the
Plan, the Committee shall be entitled to rely upon information and advice
furnished by the Company's officers, the Company's accountants, the Company's
counsel and any other party the Committee deems necessary, and no member of the
Committee shall be liable for any action taken or not taken in reliance upon any
such advice.

 

 

 
 

--------------------------------------------------------------------------------

 

 

f.     Action by the Board.    Anything in the Plan to the contrary
notwithstanding, any authority or responsibility which, under the terms of the
Plan, may be exercised by the Committee may alternatively be exercised by the
Board.

 

 

4.

Effective Date and Term

 

The Plan shall become effective as of the date the Plan is approved by the
Company’s stockholders (the “effective date”). The Plan will be deemed to be
approved by the stockholders if it receives the affirmative vote of the holders
of a majority of the shares of Common Stock of the Company present or
represented and entitled to vote at a meeting duly held in accordance with the
applicable provisions of the Company’s bylaws. In no event shall any Awards be
made under the Plan after the tenth anniversary of the effective date of the
Plan.

 

 

5.

Shares of Common Stock Subject to the Plan

 

Subject to adjustment as provided in Section 15(b) hereof, the number of shares
of Common Stock that may be issued pursuant to Awards under the Plan shall be
250,000 shares, which amount includes the unissued shares available under the
Prior Plan as of the effective date of this Plan. Shares issued under this Plan
may be either authorized but unissued shares, treasury shares or any combination
thereof.

 

The following shares of Common Stock shall continue to be reserved and available
for Awards granted pursuant to the Plan: (i) shares attributable to an Award
which terminate, expire, or lapse for any reason prior to vesting or exercise of
the Award; (ii) shares issued in assumption of, or in substitution for, any
outstanding awards of any entity acquired in any form of combination by the
Company or any Subsidiary, except to the extent prohibited by applicable law or
any exchange rule; (iii) shares which are delivered or withheld by the Company
in payment of the exercise price of an Award, including through net-settlement;
(iv) shares which are used to satisfy any tax withholding obligation
attributable to any Award; (v) shares attributable to an Award which are
repurchased by the Company; and (vi) shares attributable to an Award to the
extent such Award is settled in cash.

 

Notwithstanding the provisions of this Section 5, no shares of Common Stock may
again be optioned, granted or awarded if such action would cause an Incentive
Stock Option to fail to qualify as an incentive stock option under Section 422
of the Code.

 

 

6.

Eligible Individuals

 

Awards may be granted by the Committee to Eligible Individuals; provided,
however, that Directors shall not be eligible to receive Incentive Stock
Options. The maximum number of shares of Common Stock that may be issued
pursuant to Awards in any one calendar year to any one Eligible Individual shall
be 25,000 shares.

 

 

7.

Awards in General

 

a.     Types of Award and Award Document.    Awards under the Plan may consist
of Stock Options, Stock Appreciation Rights, Stock Awards, Restricted Stock,
Performance Units or Other Awards. Any Award described in Sections 8 through 13
of the Plan may be granted singly or in combination or in tandem with any other
Award, as the Committee may determine. Awards may be made in combination with,
in replacement of, or as alternatives to grants of rights under any other
employee compensation plan of the Company, including the plan of any acquired
entity, or may be granted in satisfaction of the Company's obligations under any
such plan.

 

 

 
 

--------------------------------------------------------------------------------

 

 

b.     Terms Set Forth in Award Document.    The terms and provisions of an
Award shall be set forth in a written Award Document approved by the Committee
and delivered or made available to the Participant as soon as administratively
practicable following the date of such Award. The vesting, exercisability,
payment, stock holding requirements and other restrictions applicable to an
Award (which may include, without limitation, restrictions on transferability or
provision for mandatory resale to the Company) shall be determined by the
Committee and set forth in the applicable Award Document. Notwithstanding the
foregoing, the Committee may accelerate (i) the vesting or payment of any Award,
(ii) the lapse of restrictions on any Award or (iii) the date on which any Stock
Option, Stock Appreciation Right or Other Award first becomes exercisable.

 

c.     Clawback Provision. Any performance-based awards granted under this Plan
are subject to recovery by the Company if the Award grant was based on any
financial information or other performance criteria that is subsequently
determined to be materially inaccurate.

 

d.     Termination of Service. Except to the extent set forth in the Award
Document or otherwise determined by the Committee, upon a Participant’s
termination of employment or service, all Options or SARs held by the
Participant (whether or not then exercisable) shall expire and any rights
thereunder shall terminate and any non-vested Awards of such Participant shall
immediately be forfeited and any rights thereunder shall terminate.

 

e.     Dividends and Dividend Equivalents.    The Committee may provide
Participants with the right to receive dividends or payments equivalent to
dividends or interest with respect to an outstanding Award. Payments can either
be paid currently or deemed to have been reinvested in shares of Common Stock,
and can be made in Common Stock, cash or a combination thereof, as the Committee
shall determine.

 

f.     Equity Holding Requirements.    The Committee may require Participants to
retain ownership of a percentage of the Company’s Common Stock acquired by the
Participant upon the vesting of the shares of Restricted Stock or Stock Options,
after taxes and transaction costs, until a defined period of time or separation
of employment. The terms of any holding requirements will be specified in the
Award Document for each Participant.

 

g.     Minimum Vesting. Except for Awards with a value of less than $10,000 at
the date of grant or Awards made to Directors, no more than 25% of an Award may
be vested prior to the first anniversary of the grant date; provided, that an
Award may become fully vested prior to the first anniversary of the grant date
in the event of a termination of service due to death, disability or Retirement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

8.

Stock Options

 

a.     Terms of Stock Options Generally.    A Stock Option shall entitle the
Participant to whom the Stock Option was granted to purchase a specified number
of shares of Common Stock during a specified period at a price that is
determined in accordance with Section 8(b) below. Stock Options may be either
Nonqualified Stock Options or Incentive Stock Options. The maximum aggregate
number of shares of Common Stock that may be issued under the Plan through
Incentive Stock Options shall be 250,000 shares. The Committee will fix the
vesting and exercisability conditions applicable to a Stock Option.

 

b.     Exercise Price.    The exercise price per share of Common Stock
purchasable under a Stock Option shall be fixed by the Committee at the time of
grant or, alternatively, shall be determined by a method specified by the
Committee at the time of grant; provided, however, that the exercise price per
share shall be no less than 100% of the Fair Market Value per share on the date
of grant (or if the exercise price is not fixed on the date of grant, then on
such date as the exercise price is fixed). Notwithstanding the foregoing, the
exercise price per share of a Stock Option that is a Substitute Award may be
less than the Fair Market Value per share on the date of award, provided that
(i) the excess of the aggregate Fair Market Value (as of the date such
Substitute Award is granted) of the shares of Common Stock subject to the
Substitute Award, over the aggregate exercise price thereof, does not exceed
(ii) the excess of the aggregate fair market value (as of the time immediately
preceding the transaction giving rise to the Substitute Award, such fair market
value to be determined by the Committee) of the shares of the predecessor entity
that were subject to the award assumed or substituted for by the Company, over
the aggregate exercise price of such shares.

 

c.     Option Term.    The term of each Stock Option shall be fixed by the
Committee but which term shall in no event exceed ten years from the date of
grant.

 

d.     Incentive Stock Options.    Each Stock Option granted pursuant to the
Plan shall be designated at the time of grant as either an Incentive Stock
Option or as a Nonqualified Stock Option. No Incentive Stock Option may be
issued pursuant to the Plan to any individual who, at the time the Stock Option
is granted, owns stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or any of its Subsidiaries, unless
(A) the exercise price determined as of the date of grant is at least 110% of
the Fair Market Value on the date of grant of the shares of Common Stock subject
to such Stock Option, and (B) the Incentive Stock Option is not exercisable more
than five years from the date of grant thereof. No Incentive Stock Option may be
granted under the Plan after the tenth anniversary of the adoption of the Plan
by the Board. To the extent that the aggregate Fair Market Value of the shares
of Common Stock with respect to which Incentive Stock Options are exercisable
for the first time by a Participant during any calendar year (under all plans of
the Company and any Subsidiary) exceeds $100,000, the excess Stock Options shall
be treated as Nonqualified Stock Options. For purposes of this Section,
Incentive Stock Options shall be taken into account in the order in which they
were granted. The Fair Market Value of the shares of Common Stock shall be
determined as of the time the Stock Option with respect to such shares is
granted.

 

 

 
 

--------------------------------------------------------------------------------

 

 

e.     Method of Exercise.    Subject to the provisions of the applicable Award
Document, the exercise price of a Stock Option may be paid in cash or previously
owned shares or a combination thereof. In accordance with the rules and
procedures established by the Committee for this purpose, the Stock Option may
also be exercised through a "cashless exercise" procedure approved by the
Committee involving a broker or dealer approved by the Committee, that affords
Participants the opportunity to sell immediately some or all of the shares
underlying the exercised portion of the Stock Option in order to generate
sufficient cash to pay the Stock Option exercise price and/or to satisfy
withholding tax obligations related to the Stock Option.

 

f.     Repricing of Options. Notwithstanding any provision of this Plan, the
Company may not reprice, replace or regrant an outstanding Stock Option either
in connection with the cancellation of such Stock Option or by amending an Award
Document to lower the exercise price of such Stock Option. This prohibition
includes the inability to cancel a Stock Option at a time when its exercise
price is equal to or greater than the fair market value of the underlying shares
in exchange for cash, another Award or other consideration.

 

 

9.

Stock Appreciation Rights

 

a.     General.    A Stock Appreciation Right shall entitle a Participant to
receive, upon satisfaction of the conditions to the payment specified in the
applicable Award Document, an amount equal to the excess, if any, of the Fair
Market Value on the exercise date of the number of shares of Common Stock for
which the Stock Appreciation Right is exercised, over the exercise price for
such Stock Appreciation Right specified in the applicable Award Document. The
exercise price per share of Common Stock covered by a Stock Appreciation Right
shall be fixed by the Committee at the time of grant or, alternatively, shall be
determined by a method specified by the Committee at the time of grant;
provided, however, that the exercise price per share shall be no less than 100%
of the Fair Market Value per share on the date of grant (or if the exercise
price is not fixed on the date of grant, then on such date as the exercise price
is fixed). Notwithstanding the foregoing, the exercise price per share of a
Stock Appreciation Right that is a Substitute Award may be less than the Fair
Market Value per share on the date of award, provided, that such exercise price
is not less than the minimum exercise price that would be permitted for an
equivalent Stock Option as determined in accordance with Section 8(b) above. At
the sole discretion of the Committee, payments to a Participant upon exercise of
a Stock Appreciation Right may be made in cash, in shares of Common Stock having
an aggregate Fair Market Value as of the date of exercise equal to such amount,
or in a combination of cash and shares of Common Stock having an aggregate value
as of the date of exercise equal to such amount. A Stock Appreciation Right may
be granted alone or in addition to other Awards, or in tandem with a Stock
Option.

 

b.     Stock Appreciation Rights in Tandem with Stock Options.    A Stock
Appreciation Right granted in tandem with a Stock Option may be granted either
at the same time as such Stock Option or subsequent thereto. If granted in
tandem with a Stock Option, a Stock Appreciation Right shall cover the same
number of shares of Common Stock as covered by the Stock Option (or such lesser
number of shares as the Committee may determine) and shall be exercisable only
at such time or times and to the extent the related Stock Option shall be
exercisable, and shall have the same term and exercise price as the related
Stock Option (which, in the case of a Stock Appreciation Right granted after the
grant of the related Stock Option, may be less than the Fair Market Value per
share on the date of grant of the tandem Stock Appreciation Right). Upon
exercise of a Stock Appreciation Right granted in tandem with a Stock Option,
the related Stock Option shall be canceled automatically to the extent of the
number of shares covered by such exercise; conversely, if the related Stock
Option is exercised as to some or all of the shares covered by the tandem grant,
the tandem Stock Appreciation Right shall be canceled automatically to the
extent of the number of shares covered by the Stock Option exercise.

 

 

 
 

--------------------------------------------------------------------------------

 

 

c.     Repricing of Stock Appreciation Rights. Notwithstanding any provision of
this Plan, the Company may not reprice, replace or regrant an outstanding Stock
Appreciation Rights either in connection with the cancellation of such Stock
Appreciation Rights or by amending an Award Document to lower the exercise price
of such Stock Appreciation Rights. This prohibition includes the inability to
cancel a Stock Appreciation Rights at a time when its exercise price is equal to
or greater than the fair market value of the underlying shares in exchange for
cash, another Award or other consideration.

 

 

10.

Stock Awards

 

a.     General.    A Stock Award shall consist of one or more shares of Common
Stock granted to a Participant for no consideration other than the provision of
services (or, if required by applicable law in the reasonable judgment of the
Company, for payment of the par value of such shares). Stock Awards shall be
subject to such restrictions (if any) on transfer or other incidents of
ownership for such periods of time, and shall be subject to such conditions of
vesting, as the Committee may determine and as shall be set forth in the
applicable Award Document.

 

b.     Distributions.    Any shares of Common Stock or other securities of the
Company received by a Participant to whom a Stock Award has been granted as a
result of a stock distribution to holders of Common Stock or as a stock dividend
on Common Stock shall be subject to the same terms, conditions and restrictions
as such Stock Award.

 

 

11.

Restricted Stock

 

a.     General    An Award of Restricted Stock shall consist of a grant of one
or more shares of Common Stock to a Participant for no consideration other than
the provision of services or may be offered for sale to a Participant at a
purchase price determined by the Committee, subject to the terms and conditions
established by the Committee in connection with the Award and as set forth in
the applicable Award Document. Such shares of Common Stock shall be subject to
such restrictions on transfer or other incidents of ownership for such periods
of time, and shall be subject to such conditions of vesting, as the Committee
may determine and as shall be set forth in the Award Document relating to such
stock. If shares of Common Stock are offered for sale under the Plan, the
purchase price shall be payable in cash, or, in the sole discretion of the
Committee and to the extent provided in any applicable Award Document, in shares
of Common Stock already owned by the Participant, for other consideration
acceptable to the Committee or in any combination of cash, shares of Common
Stock or such other consideration.

 

b.     Share Certificates; Rights and Privileges.    At the time Restricted
Stock is granted or sold to a Participant, share certificates representing the
appropriate number of shares or Restricted Stock shall be registered in the name
of the Participant but shall be held by the Company in custody for the account
of such person. Company may take whatever actions it determines necessary to
restrict the transferability of the unvested Restricted Stock including
providing that the certificates bear a legend restricting their transferability.
Except for such restrictions on transfer or other incidents of ownership as may
be determined by the Committee and set forth in the Award Document relating to
an award or sale of Restricted Stock, a Participant shall have the rights of a
stockholder as to such Restricted Stock, including the right to receive
dividends and the right to vote in accordance with the Company's certificate of
incorporation.

 

 

 
 

--------------------------------------------------------------------------------

 

 

c.     Distributions.    Any shares of Common Stock or other securities of the
Company received by a Participant to whom Restricted Stock has been granted or
sold as a result of a stock distribution to holders of Common Stock or as a
stock dividend on Common Stock shall be subject to the same terms, conditions
and restrictions as such Restricted Stock.

 

 

12.

Performance Based Awards

 

a.     General. Performance Units may be granted as fixed or variable share- or
dollar-denominated units subject to such conditions of vesting and time of
payment as the Committee may determine and as shall be set forth in the
applicable Award Document relating to such Performance Units. Performance Units
may be paid in Common Stock upon the satisfaction of the applicable performance
criteria as described in the Award Document, cash or a combination of Common
Stock and cash, as the Committee may determine.

 

b.     Compliance with Section 162(m) of the Code.  The Committee in its sole
discretion may designate an Award as “performance-based compensation” under
Section 162(m) of the Code and may set restrictions on the Award based upon the
achievement of one or more Performance Goals (as defined below). The Performance
Goals shall be set by the Committee on or before the latest date permissible to
enable the Award to qualify as “performance-based compensation” under section
162(m) of the Code. In granting Awards that are intended to qualify under
section 162(m) of the Code, the Committee shall follow any procedures determined
by it in its sole discretion from time to time to be necessary, advisable or
appropriate to ensure qualification of the Award under section 162(m) of the
Code.  The Committee shall have no discretion to increase the amount of
compensation that otherwise would be due upon attainment of a Performance Goal,
although the Committee may have discretion to deny an Award or to adjust
downward the compensation payable pursuant to an Award, as the Committee
determines in its sole judgment.

 

c.     Performance Goals. “Performance Goals” shall mean, with respect to any
Award designated as “performance-based compensation” under Section 162(m) of the
Code, any or all of the following: revenue, earnings, earnings per share,
pre-tax earnings and net profits, stock price, market share, costs, return on
equity, return on assets, efficiency ratio (non-interest expense, divided by
total revenue), asset management, asset quality, asset growth or budget
achievement.

 

d.     General Performance Objectives. Performance Goals need not be the same
with respect to all Participants and may be established separately for the
Company as a whole or for its various groups, divisions, subsidiaries, and may
be based on performance in comparison to performance by unrelated businesses
specified by the Committee. All calculations and financial accounting matters
relevant to this Plan shall be determined in accordance with GAAP, except as
otherwise directed by the Committee.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

13.

Other Awards

 

The Committee shall have the authority to specify the terms and provisions of
other forms of equity-based or equity-related Awards not described above which
the Committee determines to be consistent with the purpose of the Plan and the
interests of the Company, which Awards may provide for cash payments based in
whole or in part on the value or future value of Common Stock, for the
acquisition or future acquisition of Common Stock, or any combination thereof.
Other Awards shall also include cash payments (including the cash payment of
dividend equivalents) under the Plan which may be based on one or more criteria
determined by the Committee which are unrelated to the value of Common Stock and
which may be granted in tandem with, or independent of, other Awards under the
Plan.

 

 

14.

Certain Restrictions

 

a.     Transfers.    Unless the Committee determines otherwise, no Award shall
be transferable other than by will or by the laws of descent and distribution or
pursuant to a domestic relations order.

 

b.     Exercise.    During the lifetime of the Participant, a Stock Option,
Stock Appreciation Right or similar-type Other Award shall be exercisable only
by the Participant or by a permitted transferee to whom such Stock Option, Stock
Appreciation Right or Other Award has been transferred in accordance with
Section 14(a).

 

 

15.

Recapitalization or Reorganization

 

a.     Authority of the Company and Stockholders.    The existence of the Plan,
the Award Documents and the Awards granted hereunder shall not affect or
restrict in any way the right or power of the Company or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company's capital structure or its business, any merger or
consolidation of the Company, any issue of stock or of options, warrants or
rights to purchase stock or of bonds, debentures, preferred or prior preference
stocks whose rights are superior to or affect the Common Stock or the rights
thereof or which are convertible into or exchangeable for Common Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

 

b.     Change in Capitalization.    Notwithstanding any provision of the Plan or
any Award Document, the number and kind of shares authorized for issuance under
Section 5 above shall be equitably adjusted in the sole discretion of the
Committee in the event of a stock split, stock dividend, recapitalization,
reorganization, merger, consolidation, extraordinary dividend, split-up,
spin-off, combination, exchange of shares, warrants or rights offering to
purchase Common Stock at a price substantially below Fair Market Value or other
similar corporate event affecting the Common Stock in order to preserve, but not
increase, the benefits or potential benefits intended to be made available under
the Plan. In addition, upon the occurrence of any of the foregoing events, the
number of outstanding Awards and the number and kind of shares subject to any
outstanding Award and the purchase price per share, if any, under any
outstanding Award may be equitably adjusted (including by payment of cash to a
Participant) in the sole discretion of the Committee in order to preserve the
benefits or potential benefits intended to be made available to Participants
granted Awards. Such adjustments shall be made by the Committee, whose
determination as to what adjustments shall be made, and the extent thereof,
shall be final. Unless otherwise determined by the Committee, such adjusted
Awards shall be subject to the same vesting schedule and restrictions to which
the underlying Award is subject.

 

 

 
 

--------------------------------------------------------------------------------

 

 

c.     Change in Control.    Except as otherwise specified in the applicable
Award Document and subject to Section 17(n) herein, in the event of a Change in
Control, a Participant’s outstanding Awards shall become fully vested (and
exercisable, as applicable) and all holding periods and other restrictions shall
immediately lapse, except as otherwise prohibited by applicable law, if the
surviving entity does not agree prior to such Change in Control to substitute
immediately after the Change in Control an economically equivalent right as
appropriate under the circumstances. Without limiting the foregoing, the
Committee shall have the right to cancel such Awards after providing each
Eligible Individual a reasonable period to exercise his or her Stock Options or
Stock Appreciation Rights and to take such other action as necessary or
appropriate to receive the Common Stock subject to any stock grants and the cash
or stock payable thereunder.

 

 

16.

Amendments; Termination

 

The Board or Committee may at any time and from time to time alter, amend,
suspend or terminate the Plan in whole or in part; provided, however, that any
amendment which under the requirements of any applicable law or stock exchange
rule must be approved by the stockholders of the Company shall not be effective
unless and until such stockholder approval has been obtained in compliance with
such law or rule. No termination or amendment of the Plan may, without the
consent of the Participant to whom an Award has been granted, adversely affect
the rights of such Participant under such Award, provided, however, that the
Board or Committee shall have broad authority to amend the Plan or any Award
under the Plan to take into account changes in applicable tax laws, securities
laws, accounting rules and other applicable state and federal laws.

 

 

17.

Miscellaneous

 

a.     Tax Withholding.    The Company may require any individual entitled to
receive a payment in respect of an Award to remit to the Company, prior to such
payment, an amount sufficient to satisfy any federal, state or local tax
withholding requirements. The Company shall also have the right to deduct from
all cash payments made pursuant to or in connection with any Award any federal,
state or local taxes required to be withheld with respect to such payments. In
addition, the Company may permit any individual to whom an Award has been made
to satisfy, in whole or in part, such obligation to remit taxes, by directing
the Company to withhold shares of Common Stock that would otherwise be received
by such individual upon settlement or exercise of such Award or by delivering to
the Company shares of Common Stock owned by the individual prior to exercising
the option, subject to such rules as the Committee may establish from time to
time.

 

 

 
 

--------------------------------------------------------------------------------

 

 

b.     Parachute Payment Reduction. In no event shall any Award or payment be
accelerated under this Plan to an extent or in a manner so that such Award or
payment, together with any other compensation and benefits provided to, or for
the benefit of, the Participant under any other plan or agreement of the Company
or any of its Subsidiaries, would not be fully deductible by the Company or one
of its Subsidiaries for federal income tax purposes because of Section 280G of
the Code and any similar state, local or federal law (collectively, “Section
280G”). If a Participant would be entitled to benefits or payments hereunder and
under any other plan or program that would constitute “parachute payments” as
defined in Section 280G of the Code, then such parachute payments will be
reduced or modified so that the Company or one of its Subsidiaries is not denied
federal income tax deductions for any “parachute payments” because of Section
280G of the Code in the following order (unless cutting the parachute payments
back in such order would result in the imposition on the Participant of an
additional tax under Section 409A of the Code (or similar state or local law)
and cutting the parachute payments back in another order would not, in which
case benefits shall instead be cut back in such other order): First all
parachute payments that do not constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code (in the order designated by the
Participant). Second, all parachute payments that constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code that were
granted to the Participant in the 12-month period of time preceding the
applicable Section 280G event, in the order such benefits were granted to the
Participant. Third, all remaining parachute payments shall be reduced pro-rata.
Notwithstanding the foregoing, if a Participant is a party to an employment or
other agreement with the Company or one of its Subsidiaries, or is a Participant
in a severance program sponsored by the Company or one of its Subsidiaries, that
contains express provisions regarding Section 280G of the Code (or any similar
successor provision), or the applicable Award agreement includes such
provisions, the Section 280G provisions of such employment or other agreement or
plan, as applicable, shall control as to the Awards held by that Participant
(for example, and without limitation, a Participant may be a party to an
employment agreement with the Company or one of its Subsidiaries that provides
for a “gross-up” as opposed to a “cut-back” in the event that the Section 280G
thresholds are reached or exceeded in connection with a change in control and,
in such event, the Section 280G provisions of such employment agreement shall
control as to any Awards held by that Participant).

 

c.     No Right to Grants or Employment.    No Eligible Individual or
Participant shall have any claim or right to receive grants of Awards under the
Plan. Nothing in the Plan or in any Award or Award Document shall confer upon
any Employee any right to continued employment with Employer or interfere in any
way with the right of Employer to terminate the employment of any of its
employees at any time, with or without Cause.

 

d.     Other Compensation.    Nothing in this Plan shall preclude or limit the
ability of the Employer to pay any compensation to a Participant under the
Employer's other compensation and benefit plans and programs.

 

e.     Other Employee Benefit Plans.    Payments received by a Participant under
any Award made pursuant to the Plan shall not be included in, nor have any
effect on, the determination of benefits under any other employee benefit plan
or similar arrangement provided by the Employer, unless otherwise specifically
provided for under the terms of such plan or arrangement or by the Committee.

 

 

 
 

--------------------------------------------------------------------------------

 

 

f.     Unfunded Plan.    The Plan is intended to constitute an unfunded plan for
incentive compensation. Prior to the payment or settlement of any Award, nothing
contained herein shall give any Participant any rights that are greater than
those of a general creditor of the Company. In its sole discretion, the
Committee may authorize the creation of trusts or other arrangements to meet the
obligations created under the Plan to deliver Common Stock or payments in lieu
thereof with respect to awards hereunder.

 

g.     Securities Law Restrictions.    The Committee may require each Eligible
Individual purchasing or acquiring shares of Common Stock pursuant to a Stock
Option or other Award under the Plan to represent to and agree with the Company
in writing that such Eligible Individual is acquiring the shares for investment
and not with a view to the distribution thereof. All certificates for shares of
Common Stock delivered under the Plan shall be subject to such stock-transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations, and other requirements of the Securities and Exchange
Commission, any exchange upon which the Common Stock is then listed, and any
applicable federal or state securities law, and the Committee may cause a legend
or legends to be put on any such certificates to make appropriate reference to
such restrictions. No shares of Common Stock shall be issued hereunder unless
the Company shall have determined that such issuance is in compliance with, or
pursuant to an exemption from, all applicable federal and state securities laws.

 

h.     Compliance with Rule 16b-3.    Notwithstanding anything contained in the
Plan or in any Award Document to the contrary, if the consummation of any
transaction under the Plan would result in the possible imposition of liability
on a Participant pursuant to Section 16(b) of the Exchange Act, the Committee
shall have the right, in its sole discretion, but shall not be obligated, to
defer such transaction or the effectiveness of such action to the extent
necessary to avoid such liability, but in no event for a period longer than six
months.

 

i.     Award Document.    In the event of any conflict or inconsistency between
the Plan and any Award Document, the Plan shall govern, and the Award Document
shall be interpreted to minimize or eliminate any such conflict or
inconsistency.

 

j.     Expenses.    The costs and expenses of administering the Plan shall be
borne by the Company.

 

k.     Application of Funds.    The proceeds received from the Company from the
sale of Common Stock or other securities pursuant to Awards will be used for
general corporate purposes.

 

l.     Deferral.    The Committee may, in its discretion and as provided in the
applicable Award Document, permit a Participant to defer receipt of the shares
underlying a Stock Option upon exercise or otherwise defer the recognition of
income with respect to an Award pursuant to the terms of any deferred
compensation plan maintained by the Company.

 

m.     Applicable Law.    Except as to matters of federal law, the Plan and all
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of Missouri without giving effect to conflicts of law
principles.

 

 

 
 

--------------------------------------------------------------------------------

 

 

n.     Nonqualified Deferred Compensation Plan Omnibus Provision. The Company
intends that all Awards under the Plan either comply with Section 409A of the
Code (“Section 409A”) or comply with an exemption from the application of
Section 409A. The Committee shall not exercise any discretion under the Plan,
including, but not limited to, the discretion in Section 7 and Section 15
herein, in any manner which would violate Section 409A. Each Award Document
covering an Award subject to Code Section 409A shall comply with the
requirements of Section 409A and shall include any terms required by Section
409A (including the 6 month delay requirement, authorized distribution events
and time and form of payment requirements). All Awards exempt from Section 409A
shall be interpreted and administered in a manner as to maintain such exemption.
Neither the Company nor the Committee, however, shall have any responsibility or
liability if any Award is subject to adverse taxation under Section 409A.

 

o.     Employee Status. For purposes of determining questions of termination of
employment and exercise of a Stock Option or Stock Appreciation Right after a
Participant’s termination, a leave of absence for military service, illness,
short-term disability or other reasons approved by a duly authorized officer of
the Company will not be treated as termination or interruption of service;
provided, however, that, with respect to an Incentive Stock Option, if such
leave of absence exceeds ninety (90) days, such Incentive Stock Option will be
deemed a Nonqualified Stock Option unless the Eligible Individual’s right to
reemployment with the Company or a Subsidiary following such leave of absence is
guaranteed by statute or by contract. Notwithstanding anything in the Plan to
the contrary, the Committee, in its sole discretion, reserves the right to
designate a Participant’s leave of absence longer than ninety (90) consecutive
days, other than for illness or short-term disability, as “Personal Leave,”
provided that military leaves and approved family or medical leaves will not be
considered Personal Leave. A Participant’s unvested Awards will remain unvested
during a Personal Leave and the time spent on a Personal Leave will not count
towards the vesting of such Awards. A Participant’s vested Stock Options or SARs
that may be exercised will remain exercisable upon commencement of Personal
Leave until the earlier of (i) a period of one year from the date of
commencement of such Personal Leave; or (ii) the remaining exercise period of
such Options.

 

p.     Beneficiary Designation. Each Participant may name, from time to time,
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under the Plan is to be paid in case the Participant should
die or become a Disabled Participant before receiving any or all of his or her
Plan benefits. Each beneficiary designation will revoke all prior designations
by the same Participant, must be in a form prescribed by the Committee, and must
be made during the Participant’s lifetime. If the Participant’s designated
beneficiary predeceases the Participant or no beneficiary has been designated,
benefits remaining unpaid at the Participant’s death will be paid to the
Participant’s estate or other entity described in the Participant’s Award
Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

q.     Restrictive Covenants.     An Award Agreement may provide that,
notwithstanding any other provision of this Plan to the contrary, if the
Participant breaches the non-compete, non-solicitation, non-disclosure or other
restrictive covenants of the Award Agreement, whether during or after
termination of employment, in addition to any other penalties or restrictions
that may apply under any employment agreement, state law, or otherwise, the
Participant will forfeit:

 

i.     any and all Awards granted to him or her under the Plan, including Awards
that have become vested and exercisable; and/or

 

ii.     the profit the Participant has realized on the exercise of any Options,
which is the difference between the Options’ Exercise Price and the Fair Market
Value of any Option the Participant exercised after terminating Service and
within the six month period immediately preceding the Participant’s termination
of Service (the Participant may be required to repay such difference to the
Company).

 

r.     Indemnification. Each person who is or has been a member of the Committee
or the Board, and any individual or individuals to whom the Committee has
delegated authority under Article 2 of the Plan, will be indemnified and held
harmless by the Company and its Subsidiaries from and against any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by him or
her in connection with or as a result of any claim, action, suit or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action taken, or failure to act, under the Plan to the extent
permitted by State law. Each such person will also be indemnified and held
harmless by the Company and its Subsidiaries from and against any and all
amounts paid by him or her in a settlement approved by the Company, or paid by
him or her in satisfaction of any judgment, of or in a claim, action, suit or
proceeding against him or her and described in the previous sentence, so long as
he or she gives the Company an opportunity, at its own expense, to handle and
defend the claim, action, suit or proceeding before he or she undertakes to
handle and defend it. The foregoing right of indemnification will not be
exclusive of any other rights of indemnification to which a person who is or has
been a member of the Committee or the Board may be entitled under the Company’s
Articles of Incorporation or By-Laws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify him or her or hold him or her
harmless.

 

s.     Notice. Any notice or other communication required or permitted under the
Plan must be in writing and must be delivered personally, sent by certified,
registered, or express mail, or sent by overnight courier, at the sender’s
expense. Notice will be deemed given (i) when delivered personally or, (ii) if
mailed, three days after the date of deposit in the United States mail or, (iii)
if sent by overnight courier, on the regular business day following the date
sent. Notice to the Participant should be sent to the address set forth on the
Company’s records. Either party may change the address to which the other party
must give notice under this Section by giving the other party written notice of
such change, in accordance with the procedures described above.

 

t.     Fractional Shares. No fractional shares of Common Stock shall be issued
and the Committee shall determine, in its discretion, whether cash shall be
given in lieu of fractional shares or whether such fractional shares shall be
eliminated by rounding up or down as appropriate.

 

u.    Uncertificated Shares. To the extent that the Plan provides for issuance
of certificates to reflect the transfer of shares, the transfer of such shares
may be effected upon a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.

 

 